Citation Nr: 9903999	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-45 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
polycythemia as secondary to service-connected splenectomy.  

2.  Entitlement to service connection for kidney damage as 
secondary to service-connected splenectomy. 

3.  Entitlement to service connection for liver disease as 
secondary to service-connected splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for acquired polycythemia as secondary to 
service-connected splenectomy is plausible or capable of 
substantiation.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for kidney damage as secondary to service-
connected splenectomy is plausible or capable of 
substantiation.  

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for liver disease as secondary to service-
connected splenectomy is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for acquired polycythemia as secondary to 
service-connected splenectomy.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for kidney damage as secondary to service-
connected splenectomy.  38 U.S.C.A. § 5107(a).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for liver disease as secondary to service-
connected splenectomy.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaint of or 
treatment for polycythemia, kidney damage, or liver disease.  
The records do show that in December 1967 the veteran fell 
from a trunk with subsequent exploratory laparotomy and 
splenectomy.  

VA examination in November 1972 is negative for complaint or 
finding of polycythemia, kidney damage or liver disease. 

VA medical records dated in 1995 and 1996 show that the 
veteran was diagnosed with polycythemia vera sometime in mid-
1995.  Thereafter, the records reflect periodic treatment for 
the condition.  A clinical entry dated in August 1995 noted 
that an ultrasound showed a fatty liver and gallstones.  

On VA alimentary appendages examination in May 1996, a 
history of splenectomy in 1967 after a fall from a truck was 
noted.  It was further noted that there was questionable 
injury to the liver and kidneys as well, but that the veteran 
did not remember this.  He reported having abdominal 
discomfort over his liver due to swelling.  The examiner 
noted that the veteran's splenectomy was secondary to trauma, 
and that he had generalized weakness which was secondary, 
more likely, to his polycythemia vera which was diagnosed in 
1995.  

On VA hematologic examination in May 1996, it was noted that 
the veteran was diagnosed with polycythemia vera in 1995 and 
that he had to have a unit of blood removed on the average of 
every six to nine weeks.  He had no bleeding, but did have 
tenderness over the liver with some swelling.  He had 
problems with tiredness and malaise.  The diagnosis was 
history of polycythemia vera although the examiner indicated 
that the presently available data were not adequate to 
confirm this diagnosis.  He noted that the condition was not 
related to the splenectomy.  

On VA nephrological examination in May 1996, it was noted 
that an ultrasound of the veteran's kidneys in July 1995 
showed that he had renal lithiasis on the left and mild fatty 
infiltration in the liver.  There were no signs of dilatation 
of the ducts of the liver or the kidney.  The examiner noted 
that upon review of the chart, the only problem that he saw 
involving the kidneys was a stone noted in July 1995.  It was 
not clear, and the veteran was not clear, as to whether the 
stone had passed or if it was still retained.  An ultrasound 
of the kidneys was normal.  The examiner opined that the 
veteran's splenectomy did not cause the polycythemia vera.  
He went on to state that a lot of people have splenectomies 
and do quite well without their spleen.  He indicated that 
the polycythemia vera could have caused the liver disease 
with the swelling and the tenderness being present.  He also 
noted that the veteran was drinking beer on a regular basis 
over a long period of time, and that this may have caused the 
fatty infiltration of the liver and the liver disease.  He 
doubted that the veteran's renal lithiasis and kidney disease 
were associated with the polycythemia vera or splenectomy.  
The diagnoses were diabetic nephroplasty and history of 
kidney stone, not related to splenectomy.  

At his personal hearing in February 1997, the veteran 
maintained that the claimed conditions were the result of the 
splenectomy in service.  He felt that the original injury 
which resulted in the splenectomy also injured his kidneys, 
and that X-rays and procedures at the time revealed a black 
spot on the liver.  See January 1997 hearing transcript.  

Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v, 
Brown, 7 Vet. App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

Analysis

In this case, there is no competent evidence of record to 
support the contention that the veteran's polycythemia vera, 
kidney damage or liver disease were either caused or 
aggravated by his service-connected splenectomy.  In this 
regard, the Board notes that the May 1996 VA examiner's 
statements clearly indicate that there is no relationship 
between the veteran's splenectomy and the claimed conditions.  
The Board further notes that there is no competent evidence 
of a nexus between any of the claimed conditions and the 
veteran's period of active service.  In the absence of 
medical evidence of a nexus between the current disabilities 
and service or a service-connected disability, the claims for 
service connection are not plausible and, therefore, not 
well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In support of his claims the veteran has submitted and 
highlighted photocopies of pages from various publications 
regarding the claimed conditions as well as a report from the 
National Kidney Foundation concerning potassium in renal 
diet.  

In Quiamco v. Brown, 6 Vet. App. 304 (1994), the United 
States Court of Veterans Appeals held: "the treatise quoted 
must bear directly on the veteran's medical condition."  
Accordingly, the Board finds that because the evidence does 
not speak to the specifics of this case, the value of the 
treatise is considerably diminished.  

The Board rejects the veteran's statements linking his 
polycythemia vera, kidney damage and liver disease to his 
service-connected splenectomy as probative of well-grounded 
claims.  Such opinions involve medical causation or medical 
diagnosis.  As the United States Court of Veterans Appeals 
(Court) held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  

Given the veteran's failure to submit well-grounded claims, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

Although the Board has considered and denied the appeal as to 
these claims on a ground different from that of the RO, that 
is, whether the veteran's claims were well-grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this action.  In assuming 
that the claims were well-grounded, the RO actually accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the claims are well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  Id.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (198).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the veteran in developing evidence to 
include the situation in which the he has not submitted a 
well grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for acquired 
polycythemia, kidney damage, and liver disease as secondary 
to service-connected splenectomy, VA has no duty to assist 
the appellant in developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for acquired polycythemia, 
kidney damage, and liver disease as secondary to service-
connected splenectomy, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

